Citation Nr: 1514392	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to higher ratings for left knee disability, currently rated as 10 percent disabling for degenerative arthritis with limitation of motion, and 10 percent disabling for degeneration of the posterior horn of the medial meniscus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to January 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
In a November 2013 statement, the Veteran reported his new address in Texas and requested that original jurisdiction over his claims be transferred from the New York RO to the Houston RO.  This matter is referred to the originating agency for appropriate action.  


REMAND

The record reflects no recent VA examination addressing the nature and severity of the Veteran's service-connected left knee disabilities.  The Veteran's authorized representative stated in an August 2012 VA Form 646 that the left knee disabilities have increased in severity.  Hence, a contemporaneous VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, while this case is in remand status, appropriate development to obtain any outstanding records pertinent to the Veteran's claim should be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

2. Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of his degenerative arthritis of the left knee and degeneration of the posterior horn of the left medial meniscus.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  Undertake any other indicated development.
 
4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




